DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 60-81 are pending in application
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 60-81 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 66-81, 87-94 of copending U.S. Application No. 17/347,230.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of Application No. 17/347,230 are drawn to a method of reducing the risk of sustained estimated glomerular filtration rate (eGFR) decline, end-stage kidney disease (ESKD), cardiovascular (CV) death, and hospitalization for heart failure in a patient with chronic kidney disease at risk of progression, comprising administering to the patient a pharmaceutical composition comprising a therapeutically effective amount of dapagliflozin; wherein the patient does not have type II diabetes. The claims of the instant Application are drawn to a method of treating a patient with chronic kidney disease at risk of progression, comprising administering to the patient a pharmaceutical composition comprising a therapeutically effective amount of dapagliflozin, wherein the patient does not have type II diabetes, and wherein the method reduces a risk of sustained estimated glomerular filtration rate (eGFR) decline, end-stage kidney disease (ESKD), cardiovascular (CV) death, and hospitalization for heart failure in the patient relative to a dosing regimen in which the patient receives no dapagliflozin. 
The claims of Application No. 17/347,230 do not recite using or administering a dosing regimen in which the patient receives no dapagliflozin.  However, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to use or administer a dosing regimen in which the patient receives no dapagliflozin, such as a placebo dosing regimen such as to determine the effectiveness or efficacy of the treatment of the chronic kidney disease and also to optimize the treatment, and also based on factors such as the severity of the chronic kidney disease and the type of patient treated.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 60-63, 67, 68, 71-73, 77-79 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cassis et al. (JCI Insight. 2018;3(15):e98720, 1-10) in view of Cravedi et al. (Br J Clin Pharmacol / 76:4 / 516–523), Levey et al. (Kidney International, Vol. 67 (2005), pp. 2089–2100), Jafar et al. (Kidney International, Vol. 60 (2001), pp. 1131–1140) and Susman (MedPage Today, November 16, 2019, 1-3).
Claim 60 is drawn to a method of treating a patient with chronic kidney disease at risk of progression, comprising administering to the patient a pharmaceutical composition comprising a therapeutically effective amount of dapagliflozin, wherein the patient does not have type II diabetes, and wherein the method reduces a risk of sustained estimated glomerular filtration rate (eGFR) decline, end-stage kidney disease (ESKD), cardiovascular (CV) death, and hospitalization for heart failure in the patient relative to a dosing regimen in which the patient receives no dapagliflozin. 
Cassis et al. disclose that SGLT2 inhibitors display renoprotective effects in diabetic kidney disease, which creates a rationale for testing the therapeutic potential of this drug class in nondiabetic chronic kidney disease (see abstract). Furthermore, Cassis et al. disclose that they have shown that dapagliflozin provided glomerular protection in mice with protein-overload proteinuria induced by bovine serum albumin (BSA), to a similar extent as an ACE inhibitor used as standard therapy for comparison (see abstract). Also, Cassis et al. disclose that dapagliflozin limited proteinuria, glomerular lesions, and podocyte dysfunction and loss (see abstract). It should be noted that podocytes are highly specialized cells of the kidney glomerulus that play an active role in preventing plasma proteins from entering the urinary ultrafiltrate by providing a barrier. In addition, Cassis et al. disclose that they provide the observation that SGLT2 was expressed in podocytes and upregulated after BSA injections (see abstract). Also, Cassis et al. disclose that whether SGLT2 inhibitors represent a possible future therapeutic option for some patients with proteinuric glomerular disease who do not have as yet an effective treatment will require ad hoc clinical studies (see abstract).
In addition, Cassis et al. disclose that to establish the potential of SGLT2 inhibition in proteinuric glomerular disease, they used the mouse model of protein-overload proteinuria in which the loss of the permselective properties of the glomerular barrier to proteins is a major determinant for disease progression. Mice were studied until 23 days after starting BSA injection, a time at which they exhibit proteinuria and glomerular lesions but mild tubular damage. Treatment with dapagliflozin had a remarkable antiproteinuric effect, associated with amelioration of the glomerular lesions, similar to that observed with ACE inhibitor. Also, Cassis et al. disclose that this is the first piece of evidence, to the best of their knowledge, of the effectiveness of SGLT2 inhibitors in an experimental model of nondiabetic CKD (see page 7, last paragraph).
The difference between Applicant’s claimed method and the method taught by Cassis et al. is that Cassis et al. do not explicitly disclose that the chronic kidney disease (CKD) in the nondiabetic CKD patient (mice) that is treated comprising administering dapagliflozin to said patient is at risk of progression, nor explicitly disclose reducing the risk of sustained estimated glomerular filtration rate (eGFR) decline, end-stage kidney disease (ESKD), cardiovascular (CV) death, and hospitalization for heart failure in said patient relative to a dosing regimen in which the patient receives no dapagliflozin. 
Cravedi et al. disclose that chronic kidney diseases share common pathogenic mechanisms that, independently from the initial injury, lead to glomerular hyperfiltration, proteinuria, and progressive renal scarring and function loss (see abstract). Furthermore, Cravedi et al. disclose that consistent experimental evidence supports the crucial role of proteinuria in accelerating kidney disease progression to end-stage renal failure through multiple pathways, including induction of tubular chemokine expression and complement activation (see abstract).
Also, Cravedi et al. disclose that the extent of proteinuria is widely recognized as a marker of the severity of chronic kidney disease and as a predictor of future decline in glomerular filtration rate. More importantly, a reduction in proteinuria invariably translates into a protection from renal function decline in patients with diabetic and non-diabetic renal disease. Recent evidence also showed the existence of a relationship between proteinuria levels and cardiovascular risk, which extends to the range of urinary albumin excretion that was previously thought ‘normal’. Thus, proteinuria should be considered a valuable surrogate end point for clinical trials in patients with chronic renal diseases and a target for reno- and cardioprotecive strategies (see abstract).
	Levey et al. disclose that chronic kidney disease (CKD) is a worldwide public health problem, with adverse outcomes of kidney failure, cardiovascular disease (CVD), and premature death (see page 2089, left col., 1st paragraph). Furthermore, Levey et al. disclose that CKD is defined as kidney damage or glomerular filtration rate (GFR) <60 mL/min/1.73 m2 for 3 months or more, irrespective of cause (see page 2089, left col., 2nd paragraph). Also, Levey et al. disclose that kidney damage in many kidney diseases can be ascertained by the presence of albuminuria, defined as albumin-to-creatinine ratio >30 mg/g in two of three spot urine specimens, and that GFR can be estimated from calibrated serum creatinine and estimating equations, such as the Modification of Diet in Renal Disease (MDRD) Study equation or the Cockcroft-Gault formula (see page 2089, left col., 2nd paragraph).
Jafar et al. disclose that proteinuria as a modifiable risk factor for the progression of
non-diabetic renal disease (see Title and abstract). Furthermore, Jafar et al. disclose the greater beneficial effect of ACE inhibitors on renal disease progression in patients with higher proteinuria can be explained by their greater antiproteinuric effects in these patients (see abstract). Also, Jafar et al. disclose that the current level of urine protein excretion is a modifiable risk factor for the progression of non-diabetic renal disease (see abstract). In addition, Jafar et al. disclose that it has been shown that proteinuria is also an independent predictor of progression of renal disease, and that a higher level of urine protein at the onset of therapy is associated with a faster rate of progression, and a reduction in proteinuria during treatment is associated with slowing progression (see page 1131, right col., last paragraph).
	Susman discloses that heart failure (HF) benefit of dapagliflozin is affirmed in non-diabetics (see title). Furthermore, Susman discloses that heart failure patients with reduced ejection fraction but no diabetes appear to benefit significantly when the diabetes drug dapagliflozin (Farxiga) is added to their treatment regimens (see page 1 of 3, 1st paragraph).
Also, Susman discloses that the composite primary endpoint of cardiovascular death, heart failure hospitalization, and urgent heart failure visits over an average 18.2 months was reduced by 27% among people not diagnosed with diabetes who were randomized to dapagliflozin 10 mg once daily compared with placebo (HR 0.73, 95% CI 0.60-0.88), reported John McMurray, MD,
of the British Heart Foundation Cardiovascular Research Centre at the University of
Glasgow, Scotland (see page 1 of 3, 2nd paragraph). In addition, Susman discloses that McMurray noted that patients diagnosed with diabetes achieved a 23% reduction in the composite of death and heart failure hospitalizations on dapagliflozin (HR 0.77, 95%CI 0.63-0.94), while there was a 27% reduction among those who did not have diabetes (HR 0.73, 95% CI 0.59-0.91) (see page 2 of 3, 4th to last paragraph). Also, Susman discloses that McMurray said that "The relative and absolute risk reductions in death and hospitalization were substantial, clinically important and consistent in patients with and without type 2 diabetes (see page 2 of 3, 5th to last paragraph). Furthermore, Susman discloses that McMurray said that dapagliflozin was well tolerated by patients with and without diabetes when compared with patients who were treated with placebo (see page 2 of 3, next to last paragraph). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat a patient with chronic kidney disease at risk of progression, comprising administering to the patient a pharmaceutical composition comprising an amount of dapagliflozin, wherein the patient does not have type II diabetes such as a non-diabetic patient, and wherein the method reduces a risk of sustained estimated glomerular filtration rate (eGFR) decline, end-stage kidney disease (ESKD), cardiovascular (CV) death, and hospitalization for heart failure in the patient relative to a dosing regimen in which the patient receives no dapagliflozin such as a placebo dosing regimen as taught by Susman, such as to determine the effectiveness or efficacy of the treatment of the chronic kidney disease and also in order to optimize the treatment, because one of ordinary skill in the art would reasonable expect that the lowering or treating of proteinuria in a patient with non-diabetic chronic kidney disease including a patient without type II diabetes comprising administering dapagliflozin to the patient would treat chronic kidney disease in said patient since Cassis et al. disclose that treatment with dapagliflozin had a remarkable antiproteinuric effect, and is effective in an experimental model of nondiabetic CKD, and Cravedi et al. disclose that proteinuria has a crucial role in accelerating kidney disease progression to end-stage renal failure (i.e.; ESKD) and is a predictor of future decline in glomerular filtration rate (i.e.; eGFR) and that a reduction in proteinuria invariably translates into a protection from renal function decline in patients with diabetic and non-diabetic renal disease, and that evidence also shows the existence of a relationship between proteinuria levels and cardiovascular risk, and also since Levey et al. disclose that chronic kidney disease (CKD) has adverse outcomes of kidney failure, cardiovascular disease (CVD), and premature death and that CKD is defined as kidney damage or glomerular filtration rate (GFR) <60 mL/min/1.73 m2 for 3 months or more, irrespective of cause, and also since Jafar et al. disclose that proteinuria is a modifiable risk factor for the progression of non-diabetic renal disease and that a reduction in proteinuria during treatment is associated with slowing progression, and also since Susman discloses that dapagliflozin reduces cardiovascular death and heart failure hospitalizations in non-diabetics. 
One having ordinary skill in the art would have been motivated to treat a patient with chronic kidney disease at risk of progression, comprising administering to the patient a pharmaceutical composition comprising an amount of dapagliflozin, wherein the patient does not have type II diabetes such as a non-diabetic patient, and wherein the method reduces a risk of sustained estimated glomerular filtration rate (eGFR) decline, end-stage kidney disease (ESKD), cardiovascular (CV) death, and hospitalization for heart failure in the patient relative to a dosing regimen in which the patient receives no dapagliflozin such as a placebo dosing regimen as taught by Susman, such as to determine the effectiveness or efficacy of the treatment of the chronic kidney disease and also in order to optimize the treatment, because one of ordinary skill in the art would reasonable expect that the lowering or treating of proteinuria in a patient with non-diabetic chronic kidney disease including a patient without type II diabetes comprising administering dapagliflozin to the patient would treat chronic kidney disease in said patient since Cassis et al. disclose that treatment with dapagliflozin had a remarkable antiproteinuric effect, and is effective in an experimental model of nondiabetic CKD, and Cravedi et al. disclose that proteinuria has a crucial role in accelerating kidney disease progression to end-stage renal failure (i.e.; ESKD) and is a predictor of future decline in glomerular filtration rate (i.e.; eGFR) and that a reduction in proteinuria invariably translates into a protection from renal function decline in patients with diabetic and non-diabetic renal disease, and that evidence also shows the existence of a relationship between proteinuria levels and cardiovascular risk, and also since Levey et al. disclose that chronic kidney disease (CKD) has adverse outcomes of kidney failure, cardiovascular disease (CVD), and premature death and that CKD is defined as kidney damage or glomerular filtration rate (GFR) <60 mL/min/1.73 m2 for 3 months or more, irrespective of cause, and also since Jafar et al. disclose that proteinuria is a modifiable risk factor for the progression of non-diabetic renal disease and that a reduction in proteinuria during treatment is associated with slowing progression, and also since Susman discloses that dapagliflozin reduces cardiovascular death and heart failure hospitalizations in non-diabetics. 
Also, it should be noted that it is obvious to expect that the treatment of chronic kidney disease (CKD) would also reduce the risk of sustained estimated glomerular filtration rate (eGFR) decline, end-stage kidney disease (ESKD), cardiovascular (CV) death, and hospitalization for heart failure (e.g.; which could result in cardiovascular death) in the patient with chronic kidney disease at risk of progression as taught by Cassis et al., Cravedi et al., Levey et al. and Jafar et al., and especially since these conditions are subsequent conditions, diseases or disorders that results from the progression of chronic kidney disease (CKD).
Furthermore, it should be noted that it is obvious to administer the composition comprising dapagliflozin for different time periods such as four months or more depending on factors such as the severity of the chronic kidney disease and the type of patient being treated.
It should be noted that it is obvious based on Cassis et al., Cravedi et al., Levey et al., Jafar et al. and Susman to treat a chronic kidney disease in any non-diabetic patient such as a patient that does not have autosomal dominant or autosomal recessive polycystic kidney disease or lupus nephritis, especially since do not disclose that the non-diabetic patient has to possess said disease(s) and also does not disclose or suggest that only non-diabetic patients with chronic kidney disease and who also have autosomal dominant or autosomal recessive polycystic kidney disease or lupus nephritis are the only patients that can be treated. Also, it should be noted that autosomal recessive polycystic kidney disease (ARPKD) is a rare genetic disorder characterized by the formation of fluid-filled sacs (cysts) in the kidneys, and autosomal dominant polycystic kidney disease (ADPKD) is a systemic disease characterized by cyst formation in the kidneys and a spectrum of extrarenal manifestations with variable penetrance; and Lupus nephritis is a type of kidney disease caused by systemic lupus erythematosus. 
Regarding claim 71, it is obvious to expect that the treatment of chronic kidney disease (CKD) comprising administering to the patient the composition comprising a therapeutically effective amount of dapagliflozin; wherein the patient does not have type II diabetes would
reduce a risk of an incidence of a composite endpoint in which the composite endpoint is of different sustained decline such as ≥50% sustained decline in estimated glomerular filtration rate (eGFR), progression to end-stage kidney disease (ESKD), and CV or renal death in the patient with chronic kidney disease as taught by Cassis et al., Cravedi et al., Levey et al. and Jafar et al., and especially since these conditions are subsequent conditions, diseases or disorders that results from chronic kidney disease (CKD) or the progression of chronic kidney disease (CKD).
	Furthermore, it should be noted that the established chronic kidney disease (CKD) progression endpoint, end-stage renal disease (ESRD) or doubling of serum creatinine corresponds to a change in estimated glomerular filtration rate (eGFR) of −57% or greater (i.e.; >50% sustained decline) and thus it is obvious to expect that the treatment would reduce a risk of an incidence of such a composite endpoint sustained decline in such patient 
In addition, it should be noted that it is obvious to treat a patient having chronic kidney disease in which renal transplant has been initiated and also has end-stage kidney disease that comprises sustained eGFR such as eGFR <15mL/min/1.73m2, since Levey et al. disclose that CKD is defined as kidney damage or glomerular filtration rate (GFR) <60 mL/min/1.73 m2 for 3 months or more, irrespective of cause.
Also, it should be noted that it is obvious to administer the composition comprising dapagliflozin for different time periods such as four months or more depending on factors such as the severity of the chronic kidney disease and the type of patient being treated, and also since 
Levey et al. disclose that CKD is defined as kidney damage for 3 months or more, which could require such a period of treatment from the beginning or unset of said CKD which as last or persist for 3 months or more (e.g.; 4 months); and also since Susman discloses treating heart failure for an average of 18.2 months. 
Furthermore, it is obvious to expect that the treatment would results in a nominally significant risk reduction of the composite endpoint relative to an administration regimen where the patient receives no dapagliflozin, especially since the composite endpoint or conditions are subsequent conditions, diseases or disorders that results from chronic kidney disease (CKD) or the progression of chronic kidney disease (CKD).
In addition, it should be noted that it is obvious based on Cassis et al., Cravedi et al., Levey et al., Jafar et al. and Susman to treat a chronic kidney disease in any non-diabetic patient such as a patient that does not have autosomal dominant or autosomal recessive polycystic kidney disease or lupus nephritis, especially since do not disclose that the non-diabetic patient has to possess said disease(s) and also does not disclose or suggest that only non-diabetic patients with chronic kidney disease and who also have autosomal dominant or autosomal recessive polycystic kidney disease or lupus nephritis are the only patients that can be treated. Also, it should be noted that autosomal recessive polycystic kidney disease (ARPKD) is a rare genetic disorder characterized by the formation of fluid-filled sacs (cysts) in the kidneys, and autosomal dominant polycystic kidney disease (ADPKD) is a systemic disease characterized by cyst formation in the kidneys and a spectrum of extrarenal manifestations with variable penetrance; and Lupus nephritis is a type of kidney disease caused by systemic lupus erythematosus. 

Claims 64, 65, 74, 75 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cassis et al., Cravedi et al., Levey et al., Jafar et al. and Susman as applied in claims 60 and 71 above, and further in view of Momoniat et al. (CLEVELAND CLINIC JOURNAL OF MEDICINE VOLUME 86 • NUMBER 9 SEPTEMBER 2019, 601-607).
Claim 64 is drawn to the method of claim 60, wherein (i) prior to the administration, the patient was receiving an angiotensin-converting enzyme inhibitor (ACEi) or an angiotensin receptor blocker (ARB); and/or (ii) during the administration, the patient is also administered an ACEi or an ARB.
The difference between Applicant’s claimed method and the method taught by Cassis et al., Cravedi et al., Levey et al., Jafar et al. and Susman is that Cassis et al., Cravedi et al., Levey et al., Jafar et al. and Susman do not explicitly disclose (i) prior to the administration, the patient was receiving an angiotensin-converting enzyme inhibitor (ACEi) or an angiotensin receptor blocker (ARB); and/or (ii) during the administration, the patient is also administered an ACEi or an ARB.
Momoniat et al. disclose that angiotensin-converting enzyme (ACE) inhibitors and angiotensin II receptor blockers (ARBs) are used primarily to treat hypertension and are also useful for conditions such as heart failure and chronic kidney disease, independent of their effect on blood pressure (see abstract). Furthermore, Momoniat et al. disclose the angiotensin-converting enzyme inhibitors (ACEI), captopril, enalapril and Lisinopril (see page 602, Figure 1). Also, Momoniat et al. disclose or suggest that cardiorenal outcomes of end-stage renal disease (ESRD OR ESKD), myocardial infarction, heart failure, and death can occur in patients undergoing ACE inhibitor or ARB therapy (see page 603, left col., 3rd and 4th paragraphs).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat a patient with chronic kidney disease at risk of progression, comprising administering to the patient who prior to or during the administration, was receiving or is also administered an angiotensin-converting enzyme inhibitor (ACEi) such as captopril, enalapril or Lisinopril or an angiotensin receptor blocker (ARB) to treat chronic kidney disease (CKD), a pharmaceutical composition comprising an amount of dapagliflozin, wherein the patient does not have type II diabetes such as a non-diabetic patient, and wherein the method reduces a risk of sustained estimated glomerular filtration rate (eGFR) decline, end-stage kidney disease (ESKD), cardiovascular (CV) death, and hospitalization for heart failure in the patient relative to a dosing regimen in which the patient receives no dapagliflozin such as a placebo dosing regimen as taught by Susman, such as to determine the effectiveness or efficacy of the treatment of the chronic kidney disease and also in order to optimize the treatment, because one of ordinary skill in the art would reasonably expect that the lowering or treating of proteinuria in a patient with non-diabetic chronic kidney disease including a patient without type II diabetes comprising administering dapagliflozin to the patient would treat chronic kidney disease in said patient since Cassis et al. disclose that treatment with dapagliflozin had a remarkable antiproteinuric effect, and is effective in an experimental model of nondiabetic CKD, and Cravedi et al. disclose that proteinuria has a crucial role in accelerating kidney disease progression to end-stage renal failure (i.e.; ESKD) and is a predictor of future decline in glomerular filtration rate (i.e.; eGFR) and that a reduction in proteinuria invariably translates into a protection from renal function decline in patients with diabetic and non-diabetic renal disease, and that evidence also shows the existence of a relationship between proteinuria levels and cardiovascular risk, and also since Levey et al. disclose that chronic kidney disease (CKD) has adverse outcomes of kidney failure, cardiovascular disease (CVD), and premature death and that CKD is defined as kidney damage or glomerular filtration rate (GFR) <60 mL/min/1.73 m2 for 3 months or more, irrespective of cause, and also since Jafar et al. disclose that proteinuria is a modifiable risk factor for the progression of non-diabetic renal disease and that a reduction in proteinuria during treatment is associated with slowing progression, and also since Susman discloses that dapagliflozin reduces cardiovascular death and heart failure hospitalizations in non-diabetics.
One having ordinary skill in the art would have been motivated to treat a patient with chronic kidney disease at risk of progression, comprising administering to the patient who prior to or during the administration, was receiving or is also administered an angiotensin-converting enzyme inhibitor (ACEi) such as captopril, enalapril or Lisinopril or an angiotensin receptor blocker (ARB) to treat chronic kidney disease (CKD), a pharmaceutical composition comprising an amount of dapagliflozin, wherein the patient does not have type II diabetes such as a non-diabetic patient, and wherein the method reduces a risk of sustained estimated glomerular filtration rate (eGFR) decline, end-stage kidney disease (ESKD), cardiovascular (CV) death, and hospitalization for heart failure in the patient relative to a dosing regimen in which the patient receives no dapagliflozin such as a placebo dosing regimen as taught by Susman, such as to determine the effectiveness or efficacy of the treatment of the chronic kidney disease and also in order to optimize the treatment, because one of ordinary skill in the art would reasonably expect that the lowering or treating of proteinuria in a patient with non-diabetic chronic kidney disease including a patient without type II diabetes comprising administering dapagliflozin to the patient would treat chronic kidney disease in said patient since Cassis et al. disclose that treatment with dapagliflozin had a remarkable antiproteinuric effect, and is effective in an experimental model of nondiabetic CKD, and Cravedi et al. disclose that proteinuria has a crucial role in accelerating kidney disease progression to end-stage renal failure (i.e.; ESKD) and is a predictor of future decline in glomerular filtration rate (i.e.; eGFR) and that a reduction in proteinuria invariably translates into a protection from renal function decline in patients with diabetic and non-diabetic renal disease, and that evidence also shows the existence of a relationship between proteinuria levels and cardiovascular risk, and also since Levey et al. disclose that chronic kidney disease (CKD) has adverse outcomes of kidney failure, cardiovascular disease (CVD), and premature death and that CKD is defined as kidney damage or glomerular filtration rate (GFR) <60 mL/min/1.73 m2 for 3 months or more, irrespective of cause, and also since Jafar et al. disclose that proteinuria is a modifiable risk factor for the progression of non-diabetic renal disease and that a reduction in proteinuria during treatment is associated with slowing progression, and also since Susman discloses that dapagliflozin reduces cardiovascular death and heart failure hospitalizations in non-diabetics.
Claims 64, 66, 74, 76 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cassis et al., Cravedi et al., Levey et al., Jafar et al. and Susman as applied in claims 60 and 71 above, and further in view of Schmieder et al. (J Nephrol. Sep-Oct 2011;24(5):569-80).
Claim 64 is drawn to the method of claim 60, wherein (i) prior to the administration, the patient was receiving an angiotensin-converting enzyme inhibitor (ACEi) or an angiotensin receptor blocker (ARB); and/or (ii) during the administration, the patient is also administered an ACEi or an ARB.
The difference between Applicant’s claimed method and the method taught by Cassis et al., Cravedi et al., Levey et al., Jafar et al. and Susman is that Cassis et al., Cravedi et al., Levey et al., Jafar et al. and Susman do not explicitly disclose (i) prior to the administration, the patient was receiving an angiotensin-converting enzyme inhibitor (ACEi) or an angiotensin receptor blocker (ARB); and/or (ii) during the administration, the patient is also administered an ACEi or an ARB.
Schmieder et al. disclose that the increasing burden on health care providers from chronic kidney disease (CKD) is due to the escalating prevalence of obesity, hypertension and type 2 diabetes. The gradual decline in kidney function in the presence of these risk factors is also associated with increased cardiovascular disease (see abstract). Furthermore, Schmieder et al. disclose that excess angiotensin II production by the renin-angiotensin system is responsible, at least in part, for development of hypertension and for damage in the kidneys and the cardiovascular system. Pharmacological targeting of the renin-angiotensin system not only reduces blood pressure, but may also provide more direct vascular protection. Angiotensin receptor blockers (ARBs) are better tolerated than angiotensin-converting enzyme inhibitors and, thus, may be a more practical therapeutic option. Clinical studies have demonstrated the efficacy of irbesartan, losartan, telmisartan and valsartan in the management of CKD. All ARBs tested to date have proved effective in improving at least some aspects of renal dysfunction (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat a patient with chronic kidney disease at risk of progression, comprising administering to the patient who prior to or during the administration, was receiving or is also administered an angiotensin-converting enzyme inhibitor (ACEi) or an angiotensin receptor blocker (ARB) such as irbesartan, losartan or valsartan to treat chronic kidney disease (CKD), a pharmaceutical composition comprising an amount of dapagliflozin, wherein the patient does not have type II diabetes such as a non-diabetic patient, and wherein the method reduces a risk of sustained estimated glomerular filtration rate (eGFR) decline, end-stage kidney disease (ESKD), cardiovascular (CV) death, and hospitalization for heart failure in the patient relative to a dosing regimen in which the patient receives no dapagliflozin such as a placebo dosing regimen as taught by Susman, such as to determine the effectiveness or efficacy of the treatment of the chronic kidney disease and also in order to optimize the treatment, because one of ordinary skill in the art would reasonably expect that the lowering or treating of proteinuria in a patient with non-diabetic chronic kidney disease including a patient without type II diabetes comprising administering dapagliflozin to the patient would treat chronic kidney disease in said patient since Cassis et al. disclose that treatment with dapagliflozin had a remarkable antiproteinuric effect, and is effective in an experimental model of nondiabetic CKD, and Cravedi et al. disclose that proteinuria has a crucial role in accelerating kidney disease progression to end-stage renal failure (i.e.; ESKD) and is a predictor of future decline in glomerular filtration rate (i.e.; eGFR) and that a reduction in proteinuria invariably translates into a protection from renal function decline in patients with diabetic and non-diabetic renal disease, and that evidence also shows the existence of a relationship between proteinuria levels and cardiovascular risk, and also since Levey et al. disclose that chronic kidney disease (CKD) has adverse outcomes of kidney failure, cardiovascular disease (CVD), and premature death and that CKD is defined as kidney damage or glomerular filtration rate (GFR) <60 mL/min/1.73 m2 for 3 months or more, irrespective of cause, and also since Jafar et al. disclose that proteinuria is a modifiable risk factor for the progression of non-diabetic renal disease and that a reduction in proteinuria during treatment is associated with slowing progression, and also since Susman discloses that dapagliflozin reduces cardiovascular death and heart failure hospitalizations in non-diabetics.
One having ordinary skill in the art would have been motivated to treat a patient with chronic kidney disease at risk of progression, comprising administering to the patient who prior to or during the administration, was receiving or is also administered an angiotensin-converting enzyme inhibitor (ACEi) or an angiotensin receptor blocker (ARB) such as irbesartan, losartan or valsartan to treat chronic kidney disease (CKD), a pharmaceutical composition comprising an amount of dapagliflozin, wherein the patient does not have type II diabetes such as a non-diabetic patient, and wherein the method reduces a risk of sustained estimated glomerular filtration rate (eGFR) decline, end-stage kidney disease (ESKD), cardiovascular (CV) death, and hospitalization for heart failure in the patient relative to a dosing regimen in which the patient receives no dapagliflozin such as a placebo dosing regimen as taught by Susman, such as to determine the effectiveness or efficacy of the treatment of the chronic kidney disease and also in order to optimize the treatment, because one of ordinary skill in the art would reasonably expect that the lowering or treating of proteinuria in a patient with non-diabetic chronic kidney disease including a patient without type II diabetes comprising administering dapagliflozin to the patient would treat chronic kidney disease in said patient since Cassis et al. disclose that treatment with dapagliflozin had a remarkable antiproteinuric effect, and is effective in an experimental model of nondiabetic CKD, and Cravedi et al. disclose that proteinuria has a crucial role in accelerating kidney disease progression to end-stage renal failure (i.e.; ESKD) and is a predictor of future decline in glomerular filtration rate (i.e.; eGFR) and that a reduction in proteinuria invariably translates into a protection from renal function decline in patients with diabetic and non-diabetic renal disease, and that evidence also shows the existence of a relationship between proteinuria levels and cardiovascular risk, and also since Levey et al. disclose that chronic kidney disease (CKD) has adverse outcomes of kidney failure, cardiovascular disease (CVD), and premature death and that CKD is defined as kidney damage or glomerular filtration rate (GFR) <60 mL/min/1.73 m2 for 3 months or more, irrespective of cause, and also since Jafar et al. disclose that proteinuria is a modifiable risk factor for the progression of non-diabetic renal disease and that a reduction in proteinuria during treatment is associated with slowing progression, and also since Susman discloses that dapagliflozin reduces cardiovascular death and heart failure hospitalizations in non-diabetics.

Claims 69, 70, 80, 81 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cassis et al., Cravedi et al., Levey et al., Jafar et al. and Susman as applied in claims 60 and 71 above, and further in view of New et al. (JSM Intern Med 2(1): 1004 (2017).
Claim 69 is drawn to the method of claim 60, wherein (i) prior to the administration, the
patient was administered an antiplatelet agent; and/or (ii) during the administration, the patient is also administered an antiplatelet agent.
The difference between Applicant’s claimed method and the method taught by Cassis et al., Cravedi et al., Levey et al., Jafar et al. and Susman is that Cassis et al., Cravedi et al., Levey et al., Jafar et al. and Susman do not explicitly disclose that (i) prior to the administration, the
patient was administered an antiplatelet agent; and/or (ii) during the administration, the patient is also administered an antiplatelet agent.
New et al. disclose that Current American Heart Association/American College of Cardiology (AHA/ACC) treatment guidelines for ACS recommend antiplatelet therapy, high-intensity statins, and angiotensin converting enzyme inhibitor (ACEI) or angiotensin receptor blockers (ARB) especially for patients with hypertension or chronic kidney disease (CKD) (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat a patient with chronic kidney disease at risk of progression, comprising administering to the patient who prior to or during the administration, was receiving or is also administered antiplatelet and/or statin to treat chronic kidney disease (CKD) as taught or suggested by New et al., a pharmaceutical composition comprising an amount of dapagliflozin, wherein the patient does not have type II diabetes such as a non-diabetic patient, and wherein the method reduces a risk of sustained estimated glomerular filtration rate (eGFR) decline, end-stage kidney disease (ESKD), cardiovascular (CV) death, and hospitalization for heart failure in the patient relative to a dosing regimen in which the patient receives no dapagliflozin such as a placebo dosing regimen as taught by Susman, such as to determine the effectiveness or efficacy of the treatment of the chronic kidney disease and also in order to optimize the treatment, because one of ordinary skill in the art would reasonably expect that the lowering or treating of proteinuria in a patient with non-diabetic chronic kidney disease including a patient without type II diabetes comprising administering dapagliflozin to the patient would treat chronic kidney disease in said patient since Cassis et al. disclose that treatment with dapagliflozin had a remarkable antiproteinuric effect, and is effective in an experimental model of nondiabetic CKD, and Cravedi et al. disclose that proteinuria has a crucial role in accelerating kidney disease progression to end-stage renal failure (i.e.; ESKD) and is a predictor of future decline in glomerular filtration rate (i.e.; eGFR) and that a reduction in proteinuria invariably translates into a protection from renal function decline in patients with diabetic and non-diabetic renal disease, and that evidence also shows the existence of a relationship between proteinuria levels and cardiovascular risk, and also since Levey et al. disclose that chronic kidney disease (CKD) has adverse outcomes of kidney failure, cardiovascular disease (CVD), and premature death and that CKD is defined as kidney damage or glomerular filtration rate (GFR) <60 mL/min/1.73 m2 for 3 months or more, irrespective of cause, and also since Jafar et al. disclose that proteinuria is a modifiable risk factor for the progression of non-diabetic renal disease and that a reduction in proteinuria during treatment is associated with slowing progression, and also since Susman discloses that dapagliflozin reduces cardiovascular death and heart failure hospitalizations in non-diabetics.
One having ordinary skill in the art would have been motivated to treat a patient with chronic kidney disease at risk of progression, comprising administering to the patient who prior to or during the administration, was receiving or is also administered antiplatelet and/or statin to treat chronic kidney disease (CKD) as taught or suggested by New et al., a pharmaceutical composition comprising an amount of dapagliflozin, wherein the patient does not have type II diabetes such as a non-diabetic patient, and wherein the method reduces a risk of sustained estimated glomerular filtration rate (eGFR) decline, end-stage kidney disease (ESKD), cardiovascular (CV) death, and hospitalization for heart failure in the patient relative to a dosing regimen in which the patient receives no dapagliflozin such as a placebo dosing regimen as taught by Susman, such as to determine the effectiveness or efficacy of the treatment of the chronic kidney disease and also in order to optimize the treatment, because one of ordinary skill in the art would reasonably expect that the lowering or treating of proteinuria in a patient with non-diabetic chronic kidney disease including a patient without type II diabetes comprising administering dapagliflozin to the patient would treat chronic kidney disease in said patient since Cassis et al. disclose that treatment with dapagliflozin had a remarkable antiproteinuric effect, and is effective in an experimental model of nondiabetic CKD, and Cravedi et al. disclose that proteinuria has a crucial role in accelerating kidney disease progression to end-stage renal failure (i.e.; ESKD) and is a predictor of future decline in glomerular filtration rate (i.e.; eGFR) and that a reduction in proteinuria invariably translates into a protection from renal function decline in patients with diabetic and non-diabetic renal disease, and that evidence also shows the existence of a relationship between proteinuria levels and cardiovascular risk, and also since Levey et al. disclose that chronic kidney disease (CKD) has adverse outcomes of kidney failure, cardiovascular disease (CVD), and premature death and that CKD is defined as kidney damage or glomerular filtration rate (GFR) <60 mL/min/1.73 m2 for 3 months or more, irrespective of cause, and also since Jafar et al. disclose that proteinuria is a modifiable risk factor for the progression of non-diabetic renal disease and that a reduction in proteinuria during treatment is associated with slowing progression, and also since Susman discloses that dapagliflozin reduces cardiovascular death and heart failure hospitalizations in non-diabetics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623